 4:19-cv-03011-RGK-PRSE Doc # 26 Filed: 07/23/20 Page 1 of 1 - Page ID # 355




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LIVIA M. SCOTTO,

                     Plaintiff,                               4:19CV3011

       vs.
                                                                ORDER
WILLIAM J. MUNN, and NELNET,
INC.,

                     Defendants.


       The Chief Judge received an email from the plaintiff attaching a motion for a
stay and notice to Judge Richard B. Kopf (sic). I will direct the Clerk to file it and it
will be taken up at the appropriate time. IT IS SO ORDERED.

      Dated this 23rd day of July, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
